Judgment, Supreme Court, Bronx County, rendered on October 12, 1977, convicting defendant of robbery in the first degree and *868sentencing him, as a predicate felon, to an indeterminate term of imprisonment of 12 Vi to 25 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 6 to 12 years, and otherwise affirmed. It is true that defendant has a number of convictions for petty crimes, and, in addition, a conviction for attempted robbery in the third degree. But, the sentence for the crime here involved, although it merited substantial punishment, seems to us to be excessive to the extent indicated. Concur—Kupferman, J. P., Sandler, Lane and Bloom, JJ.